Order, Supreme Court, Bronx County (Anita Florio, J.), entered June 20, 1991, which denied defendant’s motion for a change of venue, affirmed, without costs.
Defendant seeks a change of venue on the ground that Bronx County, where the action was commenced, is not a proper county because plaintiff did not reside there at the time the action was commenced, and also on the ground that convenience of material witnesses would be promoted.
*527We agree with the IAS court that defendant failed to provide sufficient proof to controvert plaintiffs claim of a Bronx County residence. Defendant also failed to make the required showing to change venue on the ground of witnesses’ convenience (see, Andros v Roderick, 162 AD2d 813). Concur— Sullivan, J. P., Milonas, Asch and Smith, JJ.
Kupferman, J., dissents in a motion as follows: I would grant the motion for a change of venue.
The accident occurred in Queens. The plaintiffs driver’s license at that time listed an address in Mamaroneck and when the plaintiff went to a physician, the physician’s record also listed Mamaroneck. The plaintiffs employer, the New York City Transit Authority, lists an address in Queens. When the plaintiff verified his complaint, he alleged he was a resident of Queens. However, the summons, which was prepared at a later date than the complaint, lists an address in the Bronx.
We have too often allowed the ploy of alleging jurisdiction in the Bronx in negligence matters.